 

Exhibit 10.1

  

FORM OF OMNIBUS AMENDMENT TO COMMON STOCK WARRANTS

 

THIS OMNIBUS AMENDMENT TO COMMON STOCK WARRANTS (this “Amendment”) is entered
into effective August 14, 2019 by and among AudioEye, Inc., a Delaware
corporation (the “Company”), and the undersigned holders (the “Requisite
Holders”) of Warrants to Purchase Common Stock issued under that certain
__________________ Purchase Agreement dated as of ____________ (the “Purchase
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Purchase Agreement. When provisions herein
apply to both or either the Company or the Investors, they sometimes are
referred to as “Parties” or a “Party.”

 

RECITALS

 

WHEREAS, the Company issued Warrants to Purchase Common Stock (the “Warrants”)
to certain Investors pursuant to the Purchase Agreement;

 

WHEREAS, the Warrants currently outstanding provide for exercise for Common
Stock at a price of $_____ per share;

 

WHEREAS, the Company and the Requisite Holders have negotiated and now desire to
amend the outstanding Warrants in the respects, but only in the respects,
hereinafter set forth; and

 

WHEREAS, this Amendment is being effected in accordance with Section 15(c) of
the Warrants.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

 

SECTION  1.      Amendment.

 

Section 1.1             Amendment of Section 1. Section 1 of the Warrants is
hereby amended by deleting the words “at a price of $_____ per Warrant Share (as
adjusted for splits and the like, the “Exercise Price”)” and substituting in
lieu thereof, effective as of the date hereof, the words “at a price of $_____
per Warrant Share if exercised on or before August 16, 2019, provided the
Warrants are exercised in full and the exercise price is paid in cash, or $_____
per Warrant Share, if exercised after August 16, 2019 (either such applicable
price, as adjusted for splits and the like, the “Exercise Price”)”.

 

SECTION 2.      Miscellaneous.

 

Section 2.1             No Additional Consideration; Section 3(a)(9). The
Parties acknowledge and agree that the amendment provided for herein is made
without the payment of any additional consideration. To the extent the amendment
to the Warrants effected hereby represents the issuance of a new security under
the federal securities laws, this Amendment will be deemed an exchange made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act.

 



 

 

  

Section 2.2             Accredited Investor Status/Disclosure of Information.
The undersigned is an “accredited investor” within the meaning of SEC Rule 501
of Regulation D, as presently in effect. The undersigned has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of this Amendment. The undersigned believes that it has received all
the information it considers necessary or appropriate for deciding whether to
enter into this Amendment.

 

Section 2.3             Ratification. Each Party hereby consents to this
Amendment and acknowledges and agrees that, except as expressly set forth in
this Amendment, the terms, provisions and conditions of the Warrants are hereby
ratified and confirmed and shall remain unchanged and in full force and effect
without interruption or impairment of any kind.

 

Section 2.4             No Other Amendments; Reservation of Rights; No Waiver.
Other than as otherwise expressly provided herein, this Amendment shall not be
deemed to operate as an amendment or waiver of, or to prejudice, any right,
power, privilege or remedy of any Party under the Warrants, nor shall the
entering into of this Amendment preclude any Party from refusing to enter into
any further amendments with respect to the Warrants. Other than as otherwise
expressly provided herein, without limiting the generality of the provisions of
Section 15(c) of the Warrants, this Amendment shall not constitute a waiver of
compliance with any covenant or other provision in the Warrants or the
occurrence or continuance of any present or future breach thereunder.

 

Section 2.5             Headings; Interpretation. The headings in this Amendment
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment. Each reference to “herein,” “hereinafter,”
“hereof,” and “hereunder” and each other similar reference contained in the
Warrants, each reference to “this Warrant” and each other similar reference
contained in the Warrants and each reference contained in this Amendment to the
“Warrant” shall on and after the date of this Amendment refer to the Warrants as
amended by this Amendment. Any notices, requests, certificates and other
instruments executed and delivered on or after the date of this Amendment may
refer to the Warrants without making specific reference to this Amendment but
nevertheless all such references shall mean the Warrants as amended by this
Amendment unless the context otherwise requires. As used in this Amendment, the
word “including” or any variation thereof means “including, without limitation”
and shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. All words used in
this Amendment will be construed to be of such gender or number as the
circumstances require. The recitals to this Amendment and all Schedules and
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Amendment as if set forth herein.

 

Section 2.6             Complete Agreement. The Warrants, as amended by this
Amendment, and all other certificates, documents or instruments executed under
the Warrants, as amended by this Amendment, together with any Schedules and
Exhibits hereto and thereto, constitute the entire agreement between the
Parties, and supersede all prior agreements and understandings, oral and
written, among the Parties with respect to the subject matter of the Warrants,
as amended by this Amendment; there are no conditions to this Amendment that are
not expressly stated in this Amendment.

 

 2 

 

 

Section 2.7            Amendment. This Amendment may not be amended or modified
except in the manner specified for an amendment of or modification to the
Warrants in Section 15(c) of the Warrants.

 

Section 2.8           Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.
The provisions of Sections 15(f) and (j) of the Warrants shall govern and apply
to this Amendment, mutatis mutandis.

 

Section 2.9            Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. For purposes of this
Amendment, facsimile and .pdf signatures shall be deemed originals for all
purposes.

 

Section 2.10         Severability. If any provision of this Amendment shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, then such provisions shall be construed so that the remaining
provisions of this Amendment shall not be affected, but shall remain in full
force and effect, and any such illegal, void or unenforceable provisions shall
be deemed, without further action on the part of any person or entity, to be
modified, amended and/or limited, but only to the extent necessary to render the
same valid and enforceable in, and only in, the applicable jurisdiction.

 

[Remainder of page intentionally left blank]

 

 3 

 

  

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date set forth above by their duly authorized representatives.

 

  THE COMPANY:       AUDIOEYE, INC.       By:                 Name:          
Title:        

 4 

 

 

IN WITNESS WHEREOF the Parties have caused this Amendment to be executed as of
the date set forth above by their duly authorized representatives.

 

  REQUISITE HOLDER:       If Entity:           Entity Name:           By:      
    Name:           Title:           If Individual:         Name:          
Signature:  

 

  No. of Warrant Shares:  

 



 5 

